
	
		II
		111th CONGRESS
		1st Session
		S. 1307
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2009
			Mr. Feingold (for
			 himself and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part C of title XVIII of the Social Security Act
		  with respect to Medicare special needs plans and the alignment of Medicare and
		  Medicaid for dually eligible individuals, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Specialty Care
			 Improvement and Protection Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Extension of SNP authority.
					Sec. 3. Improve risk adjustment for high-risk, high-cost
				beneficiaries.
					Sec. 4. Additional enhancements to ensure payment equity for
				specialized MA plans.
					Sec. 5. Advance alignment of Medicare and Medicaid for dual
				eligibles.
					Sec. 6. Medicaid presumptive eligibility option.
					Sec. 7. Extension of prescription drug discounts to enrollees
				of Medicaid managed care organizations.
					Sec. 8. Definitions.
				
			2.Extension of SNP
			 authoritySection 1859(f)(1)
			 of the Social Security Act (42 U.S.C. 1395w–28(f)(1)), as amended by section
			 164(a) of the Medicare Improvements for Patients and Providers Act of 2008
			 (Public Law 110–275), is amended—
			(1)by striking 2011 and
			 inserting 2014; and
			(2)by adding at the
			 end the following new sentence: In the case of a specialized MA plan for
			 special needs individuals that is designated as a Fully Integrated Dual
			 Eligible Special Needs Plan under section 5(a)(1) of the
			 Medicare Specialty Care Improvement and
			 Protection Act of 2009, the preceding sentence shall be applied
			 by substituting 2016 for 2014..
			3.Improve risk
			 adjustment for high-risk, high-cost beneficiaries
			(a)Evaluation
				(1)In
			 generalThe Secretary shall
			 evaluate the Medicare Advantage risk adjustment payment mechanism under section
			 1853(a)(1)(C) of the Social Security Act (42 U.S.C. 1395w–23(a)(1)(C)) and the
			 risk adjustment payment mechanism under section 1860D–15(c)(1)(A) of such Act
			 (42 U.S.C. 1395w–115(c)(1)(A)) in order to resolve plan payment inequities
			 relative to Medicare fee-for-service payments for beneficiaries identified
			 under paragraph (2).
				(2)RequirementsThe evaluation conducted under paragraph
			 (1) shall address the need for improving the adequacy of the existing
			 hierarchical condition categories and pharmacy risk adjustment methods for
			 Medicare Advantage plans that exclusively or disproportionately serve high-risk
			 beneficiaries as it relates to—
					(A)accurately
			 predicting costs relative to Medicare fee-for-service for beneficiaries
			 with—
						(i)sustained
			 high-risk scores over multiple contract periods;
						(ii)sustained high
			 costs over multiple contract periods;
						(iii)co-morbid chronic
			 conditions;
						(iv)diagnoses not included in the
			 risk-adjustment methodology, including dementia and other cognitive
			 impairments;
						(v)physical
			 disabilities, developmental disabilities, or both; and
						(vi)frailty;
						(B)accurately
			 predicting costs relative to Medicare fee-for-service for beneficiaries near
			 the end of life;
					(C)accurately
			 predicting costs relative to Medicare fee-for-service for other conditions for
			 which the current risk adjustment methodology underpays in relation to Medicare
			 fee-for-service, as determined by the Secretary;
					(D)further gradations
			 of diseases and conditions to better reflect stage of condition, condition
			 severity, and costs related to burden of illness;
					(E)accounting for
			 costs of pre-existing conditions at the time of initial enrollment for new
			 entrants into Medicare; and
					(F)enhancing coding
			 persistency by calculating risk scores using data covering at least 2
			 years.
					(b)Use of the
			 results of the study for refinements
				(1)Refinements
					(A)In
			 generalBeginning with plan
			 year 2011, the Secretary, using the results of the evaluation conducted under
			 subsection (a)(1), shall refine the risk adjustment payment mechanisms referred
			 to in subsection (a)(1) for beneficiaries identified under subsection (a)(2).
			 The Secretary shall make additional refinements, as appropriate, for subsequent
			 plan years.
					(B)ProtectionTo
			 the extent that the Secretary determines that the risk adjustment payment
			 mechanisms referred to in subsection (a)(1) do not accurately pay for Medicare
			 beneficiaries identified under subsection (a)(2), the Secretary shall ensure
			 that a Medicare Advantage plan that exclusively or disproportionately serves
			 high-risk beneficiaries is not paid less, in the aggregate, than 100 percent of
			 Medicare fee-for-service payment rates (as determined under section
			 1853(c)(1)(D)(i)).
					(C)RecalibrationBeginning
			 with plan year 2011, the Secretary shall recalibrate the risk adjustment
			 payment mechanisms referred to in subsection (a)(1) so that the overall
			 predicted costs for all Medicare beneficiaries are identical to what they would
			 have been in the absence of the new risk adjustment payment mechanism.
					(2)Budget neutral
			 adjustmentsIf the Secretary determines that the application of
			 paragraph (1) results in expenditures under title XVIII of the Social Security
			 Act that exceed the expenditures under such title that would have been made
			 without such application, the Secretary shall provide for an appropriate
			 adjustment to payment rates under part C of such title for beneficiaries for
			 whom the risk adjustment payment mechanism overpays in relation to Medicare
			 fee-for-service in order to eliminate such excess.
				4.Additional
			 enhancements to ensure payment equity for specialized MA plans
			(a)Accounting for
			 added regulatory costsFor plan year 2011 and subsequent plan
			 years, the Secretary shall provide bonus payments to account for added SNP
			 costs associated with additional benefit, care management, reporting, and other
			 requirements established by Congress and the Secretary in excess of other
			 Medicare Advantage plans.
			(b)Ensuring fair
			 bidding practicesFor plan year 2011 and subsequent plan years,
			 the Secretary shall take into account the following factors with respect to the
			 bid structure for SNPs:
				(1)Dual
			 eligibility.
				(2)Geographic cost
			 differences.
				(3)Population
			 characteristics.
				(4)The differences
			 in plan requirements, including differences in additional benefits, care
			 management, and reporting requirements.
				(5)The differences
			 between community-based and regional or nationally based plans.
				(c)Authority To
			 apply PACE rulesFor plan year 2011 and subsequent plan years,
			 the Secretary may apply the payment rules under section 1894(d) of the Social
			 Security Act (42 U.S.C. 1395eee(d)) to Fully Integrated Dual Eligible Special
			 Needs Plans rather than the payment rules that would otherwise apply to such
			 plans under part C.
			(d)Budget neutral
			 adjustmentsIf the Secretary determines that the application of
			 subsections (a), (b), and (c) result in expenditures under title XVIII of the
			 Social Security Act that exceed the expenditures under such title that would
			 have been made without such application, the Secretary shall provide for an
			 appropriate adjustment to payment rates under part C of such title for
			 beneficiaries for whom the risk adjustment payment mechanism overpays in
			 relation to Medicare fee-for-service in order to eliminate such excess.
			5.Advance
			 alignment of Medicare and Medicaid for dual eligibles
			(a)Medicare and
			 Medicaid integration programs
				(1)Designation
					(A)In
			 generalFor plan year 2011 and subsequent plan years, the
			 Secretary shall have in place a process under which the Secretary designates
			 dual eligible SNPs as Fully Integrated Dual Eligible Special Needs Plans for
			 the purpose of advancing fully integrated Medicare and Medicaid benefits and
			 services for dual beneficiaries, including State designated Dual
			 subsets.
					(B)Criteria for
			 designationIn order to be designated as a Fully Integrated Dual
			 Eligible Special Needs Plan, the dual eligible SNP shall meet the following
			 requirements:
						(i)The
			 dual eligible SNP provides dual eligibles with access to Medicare and Medicaid
			 benefits specified by the State for Medicaid beneficiaries enrolled in
			 integrated programs under a single managed care organization (MCO).
						(ii)The dual
			 eligible SNP has a contract in place with a State Medicaid agency that includes
			 coverage of specified primary, acute, and long-term care benefits and services,
			 consistent with State policy, under risk-based financing.
						(iii)The dual
			 eligible SNP coordinates the delivery of covered Medicare and Medicaid health
			 and long-term care services, consistent with State policy, using aligned care
			 management and specialty care network methods for high-risk
			 beneficiaries.
						(iv)The dual
			 eligible SNP employs policies and procedures approved by the Secretary and the
			 State to coordinate or integrate enrollment, member materials, communications,
			 grievance and appeals, and quality assurance.
						(v)The dual eligible
			 SNP provides advanced person-centered, integrated care for the full array of
			 primary, acute, and residential and home and community-based long-term care
			 services, using a robust advanced medical home model that—
							(I)empowers dual
			 eligibles with serious chronic conditions and their family caregivers to
			 optimize their health and well-being;
							(II)provides a
			 comprehensive array of patient-centered benefits and services designed to meet
			 the unique needs of dual eligibles;
							(III)helps dual
			 eligibles and their family caregivers to access the right care, at the right
			 time, in the right place, given the nature of their condition;
							(IV)aligns the
			 incentives of related care providers to improve transitions and care
			 continuity; and
							(V)optimizes total
			 quality and cost performance across time, place, and profession.
							(2)Integration
			 authorityIn order to increase simplicity for dual eligibles in
			 accessing and coordinating Medicare and Medicaid benefits, the Secretary,
			 working in conjunction with States, on a State by State basis, consistent with
			 existing statutory authority, is encouraged to establish a single
			 administrative structure and process under titles XVIII and XIX for Fully
			 Integrated Dual Eligible Special Needs Plans, under a three-way contract or
			 Memorandum of Understanding, among CMS, the State, and related plans,
			 for—
					(A)the enrollment of
			 dual eligibles;
					(B)member materials
			 and related communications;
					(C)care management
			 and model of care requirements;
					(D)reporting,
			 auditing, and performance evaluation;
					(E)grievance and
			 appeals procedures; and
					(F)payment
			 methods.
					(3)Alignment of
			 Medicare and Medicaid policies and procedures for SNPs serving dual
			 eligiblesIn order to
			 increase simplicity for dual eligibles in accessing and coordinating Medicare
			 and Medicaid benefits by enhancing coordination between CMS and State Medicaid
			 agencies in the oversight of SNPs insofar as they serve dual eligibles, the
			 Secretary, working in collaboration with State Medicaid agencies, may modify
			 rules, policies, and procedures under titles XVIII and XIX of such Act in order
			 to provide for the alignment of Medicare and Medicaid requirements, including
			 marketing, enrollment, care coordination, auditing, reporting, quality
			 assurance, and other relevant oversight functions.
				(4)Reports to
			 Congress
					(A)Interim
			 reportNot later than December 31, 2013, the Secretary shall
			 submit to Congress an interim report on the impact of integrating Medicare and
			 Medicaid benefits and services on total quality and cost performance in serving
			 dual eligibles.
					(B)Final
			 reportNot later than December 31, 2015, the Secretary shall
			 submit to Congress a final report on the impact of integrating Medicare and
			 Medicaid benefits and services on total quality and cost performance in serving
			 dual eligibles.
					(C)RequirementA
			 report under subparagraph (A) and (B) shall include recommendations for such
			 legislative and administrative actions as the Secretary determines appropriate
			 to further advance Medicare and Medicaid integration, including options for
			 integrating Medicare and Medicaid funding, to facilitate ongoing improvements
			 in total quality and cost performance in care of dual eligibles.
					(D)Quality and
			 cost performanceNot later than 6 months after the date of the
			 enactment of this Act, the Secretary, working in consultation with consumers,
			 plans, and States, shall identify the measures and benchmarks to be used for
			 evaluating cost and quality performance for purposes of subparagraph
			 (C).
					(b)Office of
			 Medicare/Medicaid Integration
				(1)EstablishmentThe Secretary shall establish or designate
			 an Office on Medicare/Medicaid Integration (in this subsection referred to as
			 the Office) for the purpose of aligning Medicare and Medicaid
			 policies and procedures and developing tools to support State integration
			 efforts in order to—
					(A)simplify dual eligible access to Medicare
			 and Medicaid benefits and services;
					(B)improve care
			 continuity and ensure safe and effective care transitions;
					(C)eliminate cost
			 shifting between Medicare and Medicaid and among related care providers;
					(D)eliminate
			 regulatory conflicts between Medicare and Medicaid rules; and
					(E)improve total cost
			 and quality performance.
					(2)ResponsibilitiesThe responsibilities of the Office are to
			 develop policies and procedures to—
					(A)oversee the
			 designation, implementation, and oversight of Fully Integrated Dual Eligible
			 Special Needs Plans under subsection (a)(1) in collaboration with the States,
			 with authority to effectively align Medicare and Medicaid policy for dual
			 eligibles;
					(B)provide State
			 Medicaid agencies with training, materials, technical assistance, and other
			 resources in support of advancing Medicare and Medicaid integration in States
			 where Fully Integrated Dual Eligible Special Needs Plans have been designated
			 and other integration initiatives are being advanced to coordinate and align
			 primary, acute, and long-term care benefits for dual eligibles through a State
			 plan option or other means;
					(C)identify
			 incentives for States to advance the integration of Medicare and Medicaid to
			 improve total cost and quality performance, including shared cost savings among
			 consumers, plans, and Federal and State governments with respect to State
			 initiatives for advancing Medicare and Medicaid integration;
					(D)support State efforts to coordinate and
			 align acute and long-term care benefits for dual eligibles through a State plan
			 option or other means;
					(E)provide support for
			 coordination of State and Federal contracting and oversight for dual
			 integration programs supportive of the goals described in paragraph (1);
					(F)align Federal
			 rules for Medicaid managed care and Medicare Advantage Plans to include methods
			 for integrating marketing, enrollment, grievances and appeals, auditing,
			 reporting, quality assurance, and other relevant oversight functions;
					(G)serve as a
			 liaison between CMS central and regional offices to ensure consistent
			 application of CMS rules, policies, and auditing practices as such rules,
			 policies, and auditing practices pertain to dual eligibles;
					(H)monitor total
			 combined Medicare and Medicaid costs in serving dual eligibles and make
			 recommendations for optimizing total quality and cost performance across both
			 programs; and
					(I)work with the
			 Congressional Budget Office and the Office of Management and Budget to
			 establish a process for evaluating total Medicare and Medicaid spending for
			 dual eligibles who are enrolled in Fully Integrated Dual Eligible Special Needs
			 Plans such that the enrollment of such dual eligibles in such plans is treated
			 as budget neutral if the combined Medicare and Medicaid costs
			 under such plans do not exceed the combined costs of providing Medicare and
			 Medicaid services on a fee-for-service basis for a comparable risk
			 group.
					(3)Funding from savings
					(A)In
			 generalFor purposes of funding for the Office, there shall be
			 made available for each of fiscal years 2010 through 2014, $2,000,000 from the
			 savings described in subparagraph (B).
					(B)SavingsThe
			 savings described in this subparagraph are the average per capita savings
			 described in paragraphs (3)(C) and (4)(C) of section 1854(b) for which monthly
			 rebates are provided under section 1854(b)(1)(C) in the fiscal year
			 involved.
					(C)AvailabilityFunds
			 made available under this paragraph shall be transferred to the Secretary from
			 the Federal Hospital Insurance Trust Fund under section 1817 of the Social
			 Security Act (42 U.S.C. 1395i) and the Federal Supplementary Insurance Trust
			 Fund under section 1841 of such Act (42 U.S.C. 1395t) in the proportion
			 specified in section 1853(f) of such Act (42 U.S.C. 1395w–23(f)).
					6.Medicaid
			 presumptive eligibility option
			(a)In
			 generalSection 1902(e) of
			 the Social Security Act (42 U.S.C. 1396a(e)) is amended by adding at the end
			 the following:
				
					(14)At the option of the State, the plan
				may provide for a period of presumptive eligibility for an individual who has
				attained age 65, who has 12 or more consecutive months of eligibility under
				this title, and who the State has reason to believe will be determined to be a
				full-benefit dual eligible individual (as defined in section 1935(c)(6)), but
				only if the State—
						(A)agrees to randomly conducted
				eligibility audits by the Secretary; and
						(B)ensures that any individual enrolled
				under the State plan who is determined to be ineligible for medical assistance
				as a result of such an audit (and, if such individual is enrolled in a
				specialized MA plan for special needs individuals under part C of title XVIII,
				ensures that the organization offering such plan) is notified at least 30 days
				prior to the date on which the individual is disenrolled from the State
				plan.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) takes effect on January 1, 2010.
			7.Extension of
			 prescription drug discounts to enrollees of Medicaid managed care
			 organizations
			(a)In
			 generalSection 1903(m)(2)(A) of the Social Security Act (42
			 U.S.C. 1396b(m)(2)(A)) is amended—
				(1)in clause (xi),
			 by striking and at the end;
				(2)in clause (xii),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(xiii)such contract
				provides that (I) payment for covered outpatient drugs dispensed to individuals
				eligible for medical assistance who are enrolled with the entity shall be
				subject to the same rebate required by the agreement entered into under section
				1927 as the State is subject to, and (II) capitation rates paid to the entity
				shall be based on actual cost experience related to rebates and subject to the
				Federal regulations requiring actuarially sound
				rates.
						.
				(b)Conforming
			 amendmentsSection 1927 of the Social Security Act (42 U.S.C.
			 1396r–8) is amended—
				(1)in subsection
			 (d)—
					(A)in paragraph (1),
			 by adding at the end the following:
						
							(C)Notwithstanding
				the subparagraphs (A) and (B)—
								(i)a
				Medicaid managed care organization with a contract under section 1903(m) may
				exclude or otherwise restrict coverage of a covered outpatient drug on the
				basis of policies or practices of the organization, such as those affecting
				utilization management, formulary adherence, and cost sharing or dispute
				resolution, in lieu of any State policies or practices relating to the
				exclusion or restriction of coverage of such drugs, provided, however, that any
				such exclusions and restrictions of coverage shall be subject to any
				contractual requirements and oversight by the State as contained in the
				Medicaid managed care organization's contract with the State, and the State
				shall maintain approval authority over the formulary used by the Medicaid
				managed care organization; and
								(ii)nothing in this
				section or paragraph (2)(A)(xiii) of section 1903(m) shall be construed as
				requiring a Medicaid managed care organization with a contract under such
				section to maintain the same such policies and practices as those established
				by the State for purposes of individuals who receive medical assistance for
				covered outpatient drugs on a fee-for-service
				basis.
								;
				and
					(B)in paragraph (4),
			 by inserting after subparagraph (E) the following:
						
							(F)Notwithstanding
				the preceding subparagraphs of this paragraph, any formulary established by
				Medicaid managed care organization with a contract under section 1903(m) may be
				based on positive inclusion of drugs selected by a formulary committee
				consisting of physicians, pharmacists, and other individuals with appropriate
				clinical experience as long as drugs excluded from the formulary are available
				through prior authorization, as described in paragraph
				(5).
							;
				and
					(2)in subsection
			 (j), by striking paragraph (1) and inserting the following:
					
						(1)Covered
				outpatients drugs are not subject to the requirements of this section if such
				drugs are—
							(A)dispensed by
				health maintenance organizations, including Medicaid managed care organizations
				that contract under section 1903(m); and
							(B)subject to
				discounts under section 340B of the Public Health Service
				Act.
							.
				(c)ReportsEach
			 State with a contract with a Medicaid managed care organization under section
			 1903(m) of the Social Security Act (42 U.S.C. 1396b(m)) shall report to the
			 Secretary on a quarterly basis the total amount of rebates in dollars and
			 volume received from manufacturers (as defined in section 1927(k)(5) of such
			 Act (42 U.S.C. 1396r–8(k)(5)) for drugs provided to individuals enrolled with
			 such an organization as a result of the amendments made by this section for
			 both brand-name and generic drugs. The Secretary shall review the reports
			 submitted by States under this subsection and, after such review, make
			 publically available the aggregate data contained in such reports.
			(d)Effective
			 dateThis section and the amendments made by this section take
			 effect on the date of enactment of this Act and apply to rebate agreements
			 entered into or renewed under section 1927 of the Social Security Act (42
			 U.S.C. 1396r–8) on or after such date.
			8.DefinitionsIn this Act:
			(1)CMSThe
			 term CMS means the Centers for Medicare & Medicaid
			 Services.
			(2)Dual
			 eligibleThe term dual eligible means an MA eligible
			 individual (as defined in section 1851(a)(3) of the Social Security Act, 42
			 U.S.C. 13195w–21(a)(3)) who is also entitled to medical assistance under a
			 State plan under title XIX of the Social Security Act.
			(3)Dual eligible
			 SNPThe term dual
			 eligible SNP means a SNP described in section 1859(b)(6)(A)(ii) of the
			 Social Security Act.
			(4)MedicaidThe
			 term Medicaid means the program under title XIX of the Social
			 Security Act.
			(5)MedicareThe
			 term Medicare means the program under title XVIII of the Social
			 Security Act.
			(6)Medicare
			 fee-for-serviceThe term Medicare fee-for-service
			 means the original Medicare fee-for-service program under parts A and B of
			 title XVIII of the Social Security Act.
			(7)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(8)SNPThe
			 term SNP means a specialized MA plan for special needs
			 individuals, as defined in section 1859(b)(6)(A) of the Social Security Act (42
			 U.S.C. 1395w–28(b)(6)(A)).
			(9)StateThe term State has the meaning
			 given such term for purposes of title XIX of the Social Security Act.
			
